  Case: 1:17-md-02804-DAP Doc #: 1185 Filed: 12/14/18 1 of 2. PageID #: 28747




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 Rees v. McKesson Corporation, et al.,         )
 Case No. 1:18-OP-45252                        )   ORDER
                                               )
 Wood v. Purdue Pharma L.P., et al.,           )
 Case No. 1:18-OP-45264                        )
                                               )
 Salmons v. Purdue Pharma L.P., et al.,        )
 Case No. 1:18-OP-45268                        )
                                               )
 Ambrosio v. Purdue Pharma L.P., et al.,       )
 Case No. 1:18-OP-45375                        )
                                               )
 Flanagan v. Purdue Pharma L.P., et al.,       )
 Case No. 1:18-OP-45405                        )
                                               )
 Whitley, et al. v. Purdue Pharma L.P., et     )
 al.,                                          )
 Case No. 1:18-OP-45598                        )
                                               )
 Roach v. McKesson Corporation, et al.,        )
 Case No. 1:18-OP-45662                        )
                                               )
 Hunt v. Purdue Pharma L.P., et al.,           )
 Case No. 1:18-OP-45681                        )



       Before the Court is Plaintiffs’ Motion for Leave to File Renewed Motion for Separate NAS

Baby Track. Doc. #: 895. In the Motion, the above captioned NAS Baby Plaintiffs expressed

concerns that the particularized needs of babies born with neonatal abstinence syndrome (“NAS”)

were not sufficiently being addressed by the Plaintiffs’ Executive Committee (“PEC”). Plaintiffs
  Case: 1:17-md-02804-DAP Doc #: 1185 Filed: 12/14/18 2 of 2. PageID #: 28748



even went so far as to move for transfer of their cases to a separate MDL. See, e.g., In Re: Infants

Born Opioid-Dependent Products Liability Litigation, MDL No. 2872, Doc. #: 51, Order Denying

Transfer (J.P.M.L. Dec. 6, 2018). In denying centralization, the Joint Panel on Multidistrict

Litigation stated that they “are confident in [this Court’s] ability to ensure that non-leadership

counsel and other litigants are treated appropriately in this litigation.” Id. at 4.

        Therefore, in lieu of granting Plaintiffs’ Motion, the Court directs NAS Baby Plaintiffs’

Counsel to meet with the PEC and Special Master McGovern to address how Plaintiffs’ needs

might be more adequately addressed. Plaintiffs Motion for Leave to File Renewed Motion for

Separate NAS Baby Track is DENIED.

                IT IS SO ORDERED.




                                                    /s/ Dan Aaron Polster December 14, 2018
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
